 

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT | — op 09 2000
SOUTHERN DISTRICT OF CALIFORNIA A
UNITED STATES OF AMERICA JUDGMENT IN A CREYIENAR CRS es ee rorna
V. . (For Offenses Committed Q@wewr After November |, [98 7)DEPUTY
Andres VICTORINO-PINEDA
AKA Andres Victoriano-Pineda Case Number: 20CR1076-AGS
ERIN SNIDER, FD
Defendant’s Attorney —

REGISTRATION NO. 67450061 .

The Defendant:

{J pleaded guilty to count(s) 1 OF MISDEMEANOR INFORMATION

[J was found guilty on count(s)

after a nlea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count

Title & Section — Nature of Offense Number(s)

8 USC 1325 IMPROPER ATTEMPTED ENTRY BY AN ALIEN l
(MISDEMEANOR) ,

The defendant is sentenced is provided on page 2 of this judgment

[1 The defendant has been found not guilty on count(s)

Count(s}) UNDERLYING COUNTS are Dismissed without prejudice on the motion of the United States.

5 Assessment: REMITTED

No fine L] Forfeiture pursuant to order filed included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances.

"April 9, 2020

Date of Imposition of Sentence

w

FION. A EW G. SCHOPLER
UNITED STATES MAGISTRATE JUDGE

 

20CR1076-AGS

 
e

 

DEFENDANT: Andres VICTORINO-PINEDA AKA , Judgment - Page 2 of 2
Andres Victoriano-Pineda
~ CASE NUMBER: 20CR1076-AGS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (48 DAYS) .

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

(1 The defendant is remanded to the custody of the United States Marshal. -

L) The defendant shall surrender to the United States Marshal for this district:
| Lat AM, on

 

 

Ci as notified by the United States Marshal.
g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C1 onor before
(LJ as notified by the United States Marshal.
Cas notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on , to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

20CR1076-AGS
